Exhibit 10.1
 
 
 
SECOND AMENDMENT TO LEASE


THIS SECOND AMENDMENT TO LEASE (“Amendment”) is entered into effective as of
November 29th, 2018, by and between 7725 RENO #1, L.L.C., an Oklahoma limited
liability company (“Landlord”), and KAIROS GLOBAL TECHNOLOGY, INC., a Nevada
corporation (“Tenant”).
A. Landlord and Tenant are parties to a Lease dated February 27, 2018, as
amended by a First Amendment to Lease dated March 26, 2018 (collectively, the
“Lease”), pursuant to which Landlord has leased to Tenant certain premises and
improvements (the “Premises”) in the building commonly known as OKC10 located at
7725 W. Reno Avenue, Oklahoma City, Oklahoma.
B. Landlord and Tenant desire to further amend the Lease as set forth in this
Amendment.  Terms not defined in this Amendment shall have the meanings given to
them in the Lease.
NOW THEREFORE, for good and valuable consideration, the parties agree as
follows:
1. Extension of Initial Term.  Section 2.1 of the Lease is amended to provide
that the Initial Term of the Lease will end on August 15, 2019 (the “Expiration
Date”), unless extended or terminated earlier as provided in this Amendment.
2. Adjustments to Rent.  Effective as of December 1, 2018, the monthly rent
payable by Tenant under the Lease will be comprised of two components: (a) Base
Rent, and (b) an electricity usage charge based on Tenant’s metered usage of
electricity each month and the rate charged by OG&E (Landlord’s electricity
service provider) for such month (the “Electricity Usage Charge”).
2.1 Base Rent.  Base Rent will continue to be due and payable in advance on the
first day of each calendar month.  Commencing December 1, 2018, Tenant agrees to
pay monthly Base Rent to Landlord in the following amounts:
 
December 2018
$235,000
 
 
 
 
January 2019
$230,000
 
 
 
 
February 2019 through August 15, 2019
$190,000/month
 
 
 
 
First Renewal Term
(August 16, 2019-November 15, 2019)
$190,000/month
 
 
 
 
Second Renewal Term
(November 16, 2019-February 15, 2020)
$190,000/month

 


The monthly Base Rent for any partial month at the beginning or end of the Term
will be prorated based on the number of days in the partial month.
 
 
1

--------------------------------------------------------------------------------

 
2.2 Electricity Usage Charge.  Commencing on December 1, 2018, and continuing on
the first day of each month thereafter, Tenant agrees to pay an estimated
Electricity Usage Charge to Landlord based on the following calculation:
60% of the total kWh usage in the previous month multiplied by the $/kWh as
provided in table below for the current month for which the electrical usage
charge is being paid.
Dec-18
$0.039
Jan-19
$0.039
Feb-19
$0.039
Mar-19
$0.039
Apr-19
$0.037
May-19
$0.038
Jun-19
$0.052
Jul-19
$0.068

 
Aug-19
$0.051
Sep-19
$0.047
Oct-19
$0.039
Nov-19
$0.039
Dec-19
$0.039
Jan-20
$0.039
Feb-20
$0.039
 

 

If Tenant increases its kWh usage at any period during the current month more
than 125% of the previous month’s kWh usage, then Tenant shall immediately
augment the estimated Electricity Charge payment to reflect 60% of the new
higher kWh usage as described in the table above.  Tenant shall pay 100% of the
electrical usage charge in advance for any usage that exceeds 10MW.  Except as
otherwise provided in Paragraph 6 of this Amendment, Tenant must use (or pay
for, if not actually used) a minimum of 4MW of electricity per month.  Tenant
may use up to a maximum of 12MW of electricity per month.  When Tenant’s actual
monthly metered usage of electricity is determined by Landlord, and in any event
no later than thirty (30) days after the end of each month, Landlord will notify
Tenant of its actual Electricity Usage Charge for the preceding month and the
amount of any overpayment or underpayment by Tenant.  If the estimated
Electricity Usage Charge exceeds the cost of Tenant’s actual metered usage of
electricity for such month, the excess will be credited to Tenant’s account.  If
the estimated Electricity Usage Charge paid by Tenant is less than the cost of
Tenant’s actual metered usage of electricity for such month, Tenant shall pay
the amount of the deficiency to Landlord within ten (10) days after receipt of a
statement from Landlord for such underpayment.
3. Installation of Electrical Metering Devices.  Prior to December 1, 2018,
Landlord will procure and install electrical metering devices to separately
meter Tenant’s electricity usage.  Tenant agrees to reimburse Landlord for the
costs of such metering devices, up to a maximum of $14,000, within ten (10) days
after receipt of a statement from Landlord for such costs.  Any costs in excess
of $14,000 shall be paid by Landlord.
4. Tenant’s Payment of Other Utility Expenses.  The first sentence in Section
9.1 of the Lease is amended to read as follows: “Tenant shall, at its own cost
and expense, arrange and pay for all services and utilities (other than
electrical and water usage, for which Tenant will pay the Electricity Usage
Charge and water service which Tenant reimburses Landlord for usage) provided to
the Premises during the Term, including gas, sewer service, cable service and
telephone service.”
 
 
2

--------------------------------------------------------------------------------

 
5. Renewal Options.  Section 32 of the Lease is deleted in its entirety and
replaced with the following:
“Subject to the following terms and conditions, and provided that Tenant is not
in default under this Lease beyond any applicable notice and cure period, Tenant
shall have two options (each a “Renewal Option”) to extend the Lease Term for
additional periods of three months each (each a “Renewal Term”).  Each Renewal
Term will commence on the date immediately following the Expiration Date or the
end of the immediately preceding Renewal Term, as applicable. Each Renewal Term
will be on the same terms and conditions as the Initial Term.
At least three (3) months prior to the expiration of the Initial Term or the
first Renewal Term, as applicable, Tenant shall give Landlord written notice
(which may be given via email sent to the email notice address specified by
Landlord) of its intent to exercise the applicable Renewal Option.”
6. Early Termination Option.  During the last three months of the Initial Term
and during any Renewal Term, provided no Event of Default exists and is
continuing at the time Tenant exercises its option, Tenant will have the option
to terminate this Lease prior to the end of the Initial Term or the applicable
Renewal Term (“Termination Option”) by giving Landlord written notice (which may
be given via email sent to the email notice address specified by Landlord) of
Tenant’s intent to exercise its Termination Option (the “Termination Notice”)
and specifying the date on which the Lease will terminate (the “Early
Termination Date”).  After exercising its Termination Option, Tenant will no
longer be obligated to use (or to pay for if not used) a minimum of 4MW of
electrical power per month; however, Tenant may still use up to 12MW of power
per month through the Early Termination Date if Tenant desires to do so.  As
consideration for the Termination Option, Tenant must pay all Base Rent due
under the Lease through the end of the Initial Term or Renewal Term, as
applicable, and must pay for all electricity actually used by Tenant through the
Early Termination Date.
7. No Right of First Refusal.  The right of first refusal granted to Tenant in
Section 31.9 of the Lease is hereby terminated and deleted in its entirety and
shall be of no further force or effect.
8. Sharing of Metering Data.  Landlord shall provide Tenant source data for the
electrical metering equipment and, if possible, with real-time or near real-time
electrical metering data in a standardized structured format, either through an
API interface to the metering software, or through a unique user log-in
presentation interface.
9. Deposit.  Landlord will continue to hold Tenant’s original deposit of
$334,040 and Tenant’s additional deposit of $334,040 (collectively, the
“Deposit”) to secure Tenant’s performance of its obligations under the Lease as
provided in Section 5 of the Lease.
10.         No Further Options to Increase Available Power.  As provided in the
First Amendment to the Lease, Landlord installed additional electrical
transforming equipment to increase the electrical power available for Tenant’s
use from 6MW to 12 MW.  Tenant acknowledges and agrees that it will have no
further options under Section 4.3 of the Lease to increase the electrical power
available to the Premises above 12MW.
 
 
3

--------------------------------------------------------------------------------

11. Ratification of Lease.  Except as modified by this Amendment, the Lease is
hereby ratified and shall remain in full force and effect in accordance with its
terms.
12. Guarantor’s Consent to Amendment and Ratification of Guaranty.  Riot
Blockchain, Inc. (“Guarantor”) consents to this Amendment to the Lease, and
confirms that its guaranty of payment as set forth in Section 33 of the Lease
shall continue to be binding on Guarantor and its successor and assigns, and
shall inure to the benefit of Landlord and its successors and assigns.
13. Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of such counterparts together shall
constitute one and the same Amendment.
[signatures follow]
 
 
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first set forth above.

LANDLORD:
7725 Reno # 1, LLC, an Oklahoma limited liability company
         
 
By:
/s/ Terryl Zerby       Name:  Terryl Zerby       Title:  Manager          

 

TENANT:
Kairos Global Technology, Inc., a Nevada corporation
         
 
By:
/s/ Christopher Ensey       Name:  Christopher Ensey       Title:  Interim CEO
Riot Blockchain          

 
 
As to Section 10 of this Amendment:
 

GUARANTOR:
Riot Blockchain, Inc.,
         
 
By:
/s/ Christopher Ensey       Name:  Christopher Ensey       Title:  Interim CEO
Riot Blockchain          

 
5